Exhibit 10.1(b)

 

CENTRA SOFTWARE, INC.

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement is made as of the 1st day of July, 2003 by and between
Centra Software, Inc., a Delaware corporation (the “Company”), and Anthony J.
Mark of Boxford, Massachusetts (the “Executive”).

 

WHEREAS, the Executive currently serves as the President and Chief Operating
Officer of the Company; and

 

WHEREAS, the Company and the Executive desire for the Executive to continue
serving in such capacity while the Company searches for and hires a new Chief
Executive Officer;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
hereinafter set forth, the Company and the Executive agree as follows:

 

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

 

1.1 “Accrued Base Compensation”: The following amounts of compensation for
services rendered to the Company that have been earned through the date of the
Executive’s termination of employment but that have not been paid as of such
date, including (i) Base Salary, (ii) reimbursement for reasonable and necessary
business expenses incurred by the Executive on behalf of the Company during the
period ending on such date, and (iii) vacation pay; provided, however, that
Accrued Base Compensation shall not include any amounts described in clause (i)
that have been deferred pursuant to any salary reduction or deferred
compensation elections made by the Executive.

 

1.2 “Accrued Incentive Compensation” shall mean the quarterly variable bonus
amount, as established by the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”), pro-rated to the date of termination
and payable only if and to the extent that the established targets for the
applicable quarter were met.

 

1.3 “Annual Variable Bonus” shall mean the Executive’s target bonus amount per
annum as established by the Compensation Committee of the Company’s Board of
Directors.

 

1.4. “Base Salary” shall mean the Executive’s base compensation per annum, as
established by the Compensation Committee.

 

1.5. “Cause” shall mean (i) any act of personal dishonesty committed by the
Executive in connection with his responsibilities as an employee or officer of
the Company and intended to result in his substantial personal enrichment, (ii)
the Executive’s conviction for a felony, (iii) a willful act by the Executive
which constitutes gross misconduct and which is injurious to the Company, or
(iv) continued, intentional failure by the Executive to perform his obligations
as an Executive of the Company for thirty (30) days after the Company has
delivered to him a written



--------------------------------------------------------------------------------

demand for performance which specifically describes the basis for the Company’s
belief that he has intentionally failed to perform such obligations.

 

1.6. “Change of Control”: (i) the sale of all or substantially all of the assets
or issued and outstanding capital stock of the Company, (ii) merger or
consolidation involving the Company in which stockholders of the Company
immediately before such merger or consolidation do not own immediately after
such merger or consolidation capital stock or other equity interests of the
surviving corporation or entity representing more than fifty percent in voting
power of capital stock or other equity interests of such surviving corporation
or entity outstanding immediately after such merger or consolidation, or (iii) a
change, without the approval of the Board of Directors, of a majority of the
Board of Directors.

 

1.7. “Severance Compensation”: 100% of the Annual Variable Bonus amount (equal
to One Hundred Fifty Thousand Dollars ($150,000)) plus 100% of the Executive’s
Base Salary (equal to Three Hundred Thousand Dollars ($300,000)), each as
established by the Compensation Committee of the Company’s Board of Directors
for the year 2003 and in effect as of the date of this Agreement.

 

2. Employment.

 

2.1 The Executive shall continue his employment with the Company with the same
duties and titles as are currently in effect and in accordance with past
practices (or such other titles and duties as may be assigned to him by the
Chief Executive Officer) until the earlier to occur of (a) sixty days after the
date on which the Company appoints a new Chief Executive Officer or (b) the
“Change of Control Transition Date” as defined in Section 7.2 below (the
“Transition Date”).

 

2.2 The Executive shall be an employee at will, and the Company may terminate
the Executive’s employment with or without Cause (as defined above) at any time.

 

3. Compensation and Benefits.

 

3.1 During the term of the Executive’s employment, the Company shall pay the
Executive his Base Salary, payable in accordance with the Company’s standard
schedule for salary payments to its executives (but no less frequently than
monthly).

 

3.2 The Board of Directors or the Compensation Committee thereof shall determine
on an annual basis the amount of any quarterly, annual and/or other bonus to be
paid to the Executive.

 

3.3 While employed by the Company, Executive shall be eligible to participate in
and receive benefits under the Company’s medical, dental, or other employee
benefit plans and programs, as in effect from time to time, that are available
to similar executives of the Company.

 

3.4 Executive shall be entitled to paid vacation in accordance with the
Company’s standard vacation policies in effect from time to time.

 

2



--------------------------------------------------------------------------------

4. Payments upon Termination.

 

1.1.    4.1 If (i) the Company terminates the Executive’s employment at any time
without the Executive’s consent, other than for Cause or upon the Executive’s
death, or (ii) the Executive resigns at any time after the Transition Date, the
Company (A) will pay the Executive an amount equal to his Severance
Compensation, in twelve (12) equal monthly installments in arrears , as well as
his Accrued Incentive Compensation, if any, which shall be payable together with
such monthly installment during the month after his termination in which it is
determined that such Accrued Incentive Compensation was earned and is payable
pursuant hereto and (B) shall also pay him, on the date of termination, his
Accrued Base Compensation as of the termination date. The Company’s obligation
to make such payments shall cease upon the Executive’s material breach of
Executive’s “Employee Agreement,” as defined in Section 9 below, if such breach
causes or is likely to cause material harm to the Company.

 

4.2 If (i) the Company terminates the Executive’s employment at any time for
Cause, or (ii) the Executive resigns before the Transition Date, the Company
will pay the Executive his Accrued Base Compensation.

 

4.3 If the Company terminates the Executive’s employment upon the Executive’s
death, the Company will pay the Executive’s estate his Accrued Base Compensation
plus his Accrued Incentive Compensation, payable in the manner set forth in
Section 4.1 above.

 

4.4 Upon any termination of the Executive’s employment with the Company to which
Section 4.1 applies, the Company shall maintain the benefits that the Executive
is receiving as of the termination date and shall take such measures as are
permissible under its medical, life, and disability insurance and any other
employee benefit plans or programs to continue coverage or reimbursement for the
Executive (and the Executive’s family, if applicable) on the same terms
(including any required contribution by the Executive) as immediately prior to
such termination. Medical coverage under this section shall be effected by the
Executive making an election under COBRA. If it is not permissible to continue
any such coverage under any such insurance plans, the Company will pay the
Executive, as additional severance compensation, such amount, net of state and
federal income taxes payable by the Executive with respect thereto, as will be
sufficient for the Executive to obtain such insurance coverage on an individual
basis, limited to the amount payable based on the assumption that the Executive
(and each member of the Executive’s family who is to be covered) is a “standard
risk” for insurance purposes. The Executive’s rights under this Section 4.4
shall continue only for so long as the Executive is entitled to receive payments
of Severance Compensation under Section 4.1.

 

4.4 The Severance Compensation payable to the Executive shall not be reduced by
payments received by the Executive from a subsequent employer.

 

5. Limitation on Benefits. It is the intention of the parties that no payments
by the Company to Employee under this Agreement or any other agreement or plan
pursuant to which Employee is entitled to receive payments or benefits shall be
non-deductible to the Company by reason of the operation of Section 280G of the
Code relating to parachute payments. Accordingly, and notwithstanding any other
provision of this Agreement or any such agreement or plan, if by reason of the
operation of said Section 280G, any such payments exceed the

 

3



--------------------------------------------------------------------------------

amount which can be deducted by the Company, such payments shall be reduced to
the maximum amount which can be deducted by the Company. To the extent that
payments exceeding such maximum deductible amount have been made to Employee,
Employee shall refund such excess payments to the Company with interest thereon
at the Applicable Federal Rate determined under Section 1274(d) of the Code,
compounded annually, or at such other rate as may be required in order that no
such payments shall be non-deductible to the Company by reason of the operation
of said Section 280G. To the extent that there is more than one method of
reducing the payments to bring them within the limitations of said Section 280G,
then the Executive shall be entitled to determine which method shall be followed
in his sole discretion.

 

6. Options. Upon any termination of the Executive’s employment with the Company,
other than termination for cause, notwithstanding any contrary or inconsistent
provision of any option granted to the Executive by the Company:

 

6.1. The extent to which each option is vested as of the date of such
termination shall be increased by the amount by which it would have vested over
the 24 month period following such termination had such termination not
occurred, and no further vesting under any such option shall occur thereafter.

 

6.2. Each such option shall be exercisable until the second anniversary of such
termination or, if earlier, the last day on which such options would have
expired had Executive continued to be employed by the Company.

 

7. Change of Control.

 

7.1 If a Change of Control occurs while Executive is employed by the Company,
then, notwithstanding any contrary or inconsistent provision of any option
granted to the Executive by the Company, the unvested options held by the
Executive immediately before such Change of Control shall vest upon such Change
of Control.

 

7.2 If a Change of Control occurs and the Executive is serving as President,
then if requested by the Company or by the surviving or resulting company in the
Change of Control, the Executive agrees to remain employed by the Company or by
the surviving or resulting corporation in such capacity as may requested by such
entity that is reasonably related to the Executive’s duties as President and
Chief Operating Officer of the Company, for a period of six (6) months or such
shorter transition period as may be mutually agreed upon (the end of such
six-month or mutually agreed shorter period, the “Change of Control Transition
Date”).

 

8. Mutual Release. Upon any termination of the Executive’s employment with the
Company to which Section 4.1 applies, the Executive shall execute the Mutual
Release attached hereto as Exhibit A and shall tender in writing his resignation
from each and every position as an officer or director that he holds or has held
as of the date of such termination. The Company agrees to execute such Mutual
Release simultaneously. The Executive’s execution and delivery of such Mutual
Release and such written tender of resignation shall be a condition precedent to
the effectiveness of Sections 4.1, 4.4, and 6.

 

9. Employee Agreement. The Executive agrees that the terms of the Employee
Invention, Non-Competition and Non-Disclosure Agreement (the “Employee
Agreement”) attached to this

 

4



--------------------------------------------------------------------------------

Agreement as Exhibit B are incorporated into and made a part of this Agreement
and supersedes any and all prior agreements and understandings between the
Executive and the Company relating to the subject matter of the Employee
Agreement.

 

10. Miscellaneous.

 

10.1. This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the Commonwealth of Massachusetts. Any action
brought by any party to this Agreement shall be brought and maintained in a
court of competent jurisdiction in Middlesex or Suffolk Counties in the
Commonwealth of Massachusetts, and each party hereby consents to the
jurisdiction of such courts.

 

10.2. This Agreement shall be binding upon, and shall inure to the benefit of,
the parties hereto and their respective heirs, legal representatives, successors
and assigns.

 

10.3. This Agreement may be amended, modified or supplemented, and any
obligation hereunder may be waived, only by a written instrument executed by the
parties hereto. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate as a waiver of any subsequent breach. No
failure on the part of any party to exercise, and no delay in exercising, any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or remedy by such party preclude
any other or further exercise thereof or the exercise of any other right or
remedy. All rights and remedies hereunder are cumulative and are in addition to
all other rights and remedies provided by law, agreement or otherwise.

 

10.4. This Agreement constitutes the entire agreement between the parties and
terminates and supersedes any and all prior agreements and understandings
(whether written or oral) between the parties with respect to the subject matter
of this Agreement, including without limitation the “Amendment of Incentive
Stock Option and/or Stock Restriction Agreement” dated April 25, 1997 and the
letter agreement dated March 10, 1997 regarding “Severance Compensation.” The
Executive acknowledges and agrees that neither the Company, nor anyone acting on
its behalf has made, and in executing this Agreement the Executive has not
relied upon, any representations, promises, or inducements except to the extent
the same is expressly set forth herein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

CENTRA SOFTWARE, INC.

By:

 

  /s/ Leon Navickas,

--------------------------------------------------------------------------------

   

  duly authorized by the Board of Directors

   

  /s/ Anthony J. Mark

--------------------------------------------------------------------------------

   

       Anthony J. Mark

 

5



--------------------------------------------------------------------------------

Exhibit A

 

Mutual Release

 

(a) By Executive. In consideration of the undertakings by Centra Software, Inc.
(“the Company”) set forth in an agreement with the undersigned (“the Executive”)
dated July 1, 2003, relating to severance compensation and related matters (“the
Employment Agreement”) and for other good and valuable consideration, the
receipt of which is hereby acknowledged, Executive, on behalf of himself, his
successors, heirs, administrators, executors, assigns, agents, representatives,
and all those in privity with him, releases and forever discharges the Company,
all of its present and former officers, directors, employees, servants, agents,
representatives, successors, assigns, and beneficiaries, (collectively, the “the
Company Releases”), of and from any and all claims, charges, complaints, causes
of action, demands, obligations, liabilities, damages, attorneys fees, expenses,
and costs of any kind which Executive now has or ever had arising out of, based
on, or connected with his employment by the Company, including but not limited
to any causes of action or claims arising under or based on the National Labor
Relations Act, as amended; the Civil Rights Act of 1886, 42 U.S.C. § 1981;
Section 2 of the Civil Rights Act of 1871, 42 U.S.C. § 1985(c); Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000a et seq., as amended by the Equal
Employment Opportunity Act of 1972, 42 U.S.C. § 2000e et seq. and the Civil
Rights Act of 1991, 42 U.S.C. § 1981a et seq.; the Equal Pay Act of 1963, 29
U.S.C. §206(d); the Rehabilitation Act of 1973, as amended by the Americans With
Disabilities Act and the 1991 Civil Rights Act, 29 U.S.C. §§ 706(8), 791, 793,
794, 794a; the Americans with Disabilities Act of 1990, as amended by the Civil
Rights Act of 1991, 42 U.S.C. § 12101 et seq.; the Age Discrimination in
Employment Act (“ADEA”) of 1967, 29 U.S.C. § 621 et seq.; Executive Order No.
11246, 3 C.F.R. 1964, reprinted as amended in 42 U.S.C. § 2000e; Massachusetts
General Laws chapter 151B; Massachusetts General Laws chapter 31; and any other
state, federal or municipal equal employment opportunity law, statute, public
policy, order, ordinance, or regulation, and any other federal or state law,
statute, order, public policy, or regulation affecting or relating to the claims
or rights of employees, and any and all actions and claims of whatever nature in
tort, contract, or arbitration, judicial or quasi-judicial, and any claims or
suits relating to the breach of an oral or written contract, misrepresentation,
defamation, interference with prospective economic advantage, interference with
contract, intentional and negligent infliction of emotional distress,
negligence, breach of the covenant of good faith, and fraud which Executive had,
now has, or claimed to have, known or unknown, against the Company Releases;
provided, however, the foregoing release shall not relate to obligations of the
Company arising under (i) the Employment Agreement, (ii) any option granted by
the Company to the Executive, (iii) the 401(k) plan of the Company and the
agreements thereunder or (iv) any statute, by-law or insurance agreement
providing indemnification rights to Executive in connection with his services as
an officer of the Company.

 

(b) By the Company. In consideration of the undertakings by Executive set forth
above, and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the Company, on behalf of itself, its directors, officers,
employees, successors, assigns, agents, representatives, and all those in
privity with it, releases and forever discharges Executive, all of his agents,
representatives, successors, assigns, and beneficiaries, (collectively, the
“Executive Releases”), of and from any and all claims, charges, complaints,
causes of action, demands, obligations, liabilities, damages, attorneys fees,
expenses, and costs of any kind which

 

6



--------------------------------------------------------------------------------

the Company now has or ever had arising out of, based on, or connected with
Executive’s service as an officer and employee of the Company, and any and all
actions and claims of whatever nature in tort, contract, or arbitration,
judicial or quasi-judicial, and any claims or suits relating to the breach of an
oral or written contract, misrepresentation, defamation, interference with
prospective economic advantage, interference with contract, intentional and
negligent infliction of emotional distress, negligence, breach of the covenant
of good faith, and fraud which the Company had, now has, or claimed to have,
known or unknown, against the Executive Releases; provided, however, the
foregoing release shall not relate to obligations of Executive (i) arising under
the Employment Agreement, (including the invention, non-competition and
non-disclosure terms set forth in Exhibit B to the Employment Agreement, or
(iii) under any option granted by the Company to the Executive.

 

CENTRA SOFTWARE, INC.

By:

 

  /s/ Leon Navickas

--------------------------------------------------------------------------------

   

duly authorized by the Board of Directors

   

/s/ Anthony J. Mark

--------------------------------------------------------------------------------

   

      Anthony J. Mark

 

Dated: July 25, 2003

 

7



--------------------------------------------------------------------------------

Exhibit B

 

EMPLOYEE’S INVENTION, NON-COMPETITION AND

NON-DISCLOSURE AGREEMENT

 

In consideration of my employment or continued employment, and of the
compensation to be paid to me therefore, by Centra Software, Inc., a Delaware
corporation (the “Company”), and of the salary or wages paid to me during my
employment, and in consideration of the undertakings by Centra Software, Inc.
(“the Company”) set forth in the Employment Agreement with the undersigned (“the
Executive”) dated July 1, 2003, relating to severance compensation and related
matters, to which this Invention, Non-Competition and Non-Disclosure Agreement
(this “Agreement”) is attached as an exhibit (the “Employment Agreement”) and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, I acknowledge, warrant and agree with the Company as follows:

 

1. Acknowledgement of Risk to the Company:

 

As an employee of the Company, I will have access to Confidential Information
(as hereinafter defined) and Inventions (as hereinafter defined) of the Company.
I understand and agree that improper use or disclosure of such Confidential
Information or Inventions would cause the Company substantial loss and damage.
Accordingly, I have agreed to enter into this Agreement.

 

2. Agreement not to Compete with the Company:

 

(a) While employed by the Company, and for a period of eighteen (18) months
following the termination of such employment for any reason, I shall not
participate, directly or indirectly, on my own behalf or as owner, stockholder,
partner, director, officer, manager, employee, agent or consultant, in any
business, firm or corporation, or business or other activity, which is in direct
or indirect competition with the Company, which intends at any time to compete
directly or indirectly with the Company, or which sells, licenses, leases or
otherwise provides any products or services similar to any products or services
that are, or are proposed to be at the time of such termination, sold, licensed,
leased or provided by the Company, in the United States. Notwithstanding the
foregoing, I may purchase on a national securities exchange or in the
“over-the-counter” market securities representing up to 5% of the combined
voting power of the outstanding securities of any company whose securities are
listed on such exchange or publicly traded in such market.

 

(b) While employed by the Company and for a period of eighteen (18) months
following the termination of such employment for any reason, I shall not, (i)
directly or indirectly, request, cause, solicit or induce any other employee of,
or any consultant to, or any other person who may have been employed by, the
Company, or any other person who may possess Confidential Information, to
perform work or services for, or to provide information to, any person or entity
other than the Company, or encourage any such employee to terminate his or her
employment with the Company or (ii) hire any current employee of the Company or
any former employee of

 

8



--------------------------------------------------------------------------------

the Company within 12 months of the termination of such former employee’s
employment with the Company.

 

3. Definition of “Confidential Information”:

 

The term “Confidential Information” as used in this Agreement shall mean all
trade secrets, proprietary information and other data or information (and any
tangible evidence, record or representation thereof), whether prepared,
conceived or developed by an employee of the Company (including myself) or
received by the Company from an outside source, which is in the possession of
the Company (whether or not the property of the Company), which is maintained in
secrecy or confidence by the Company or any subsidiary of the Company or which
might permit the Company or any subsidiary of the Company or any of their
respective customers to obtain a competitive advantage over competitors who do
not have access to such trade secrets, proprietary information, or other data or
information. Without limiting the generality of the foregoing, Confidential
Information shall include:

 

(a) any idea, concept, invention, discovery, innovation, improvement, process,
procedure, method, formula, development, computer program, training or service
manual, test, test results, technical data, design, pattern, device, plan or
design for new or revised products, research or other compilations or items of
information, work in process, or any Invention (as hereinafter defined), or
parts or elements of the foregoing, or for uses therefor and any and all
revisions and improvements upon or relating to any of the foregoing, or parts or
elements thereof, in each case whether or not reduced to tangible form; and

 

(b) the name of any past, current or prospective client, customer, supplier,
employee, sales agent, consultant, or any sales plan, marketing material, plan
or survey, business plan or opportunity, product or other development plan or
specification, business proposal, financial record, or business record or other
record or information relating to the past, present or proposed business of the
Company.

 

4. Unauthorized Disclosure of Confidential Information:

 

I shall at all times hold confidential all Confidential Information. During my
employment by the Company, I shall use and disclose Confidential Information
only to the extent necessary to perform my duties as an employee of the Company
and for the sole benefit of the Company, and, in any event, shall not disclose
any Confidential Information to any person or entity outside the Company without
the prior written direction or permission of a duly authorized officer of the
Company. After the termination of my employment by the Company, I shall not
disclose to any person or entity, or make use of, any Confidential Information
without the prior written permission of a duly authorized officer of the
Company. This provision shall not apply to any Confidential Information which
the Company has voluntarily disclosed to the public or which has otherwise
legally entered the public domain.

 

I understand that the Company has from time to time in its possession
information which is claimed by others to be confidential or proprietary and
which the Company has agreed to keep

 

9



--------------------------------------------------------------------------------

confidential. I agree that all such information shall be Confidential
Information for purposes of this Agreement.

 

5. Property of the Company:

 

(a) I agree that all Confidential Information and all originals and all copies
of all manuscripts, drawings, prints, manuals, diagrams, letters, notes,
notebooks, reports, models, graphs and all other materials containing,
representing, evidencing, recording, or constituting any Confidential
Information, however and whenever produced (whether by myself or others), shall
be the sole property of the Company.

 

(b) I agree that any idea, concept, invention, discovery, innovation, formula,
computer program or other Confidential Information conceived, developed, or
otherwise made by me, alone or jointly with others and directly relating to the
Company’s present products, programs or services or to tasks assigned to me
during the course of my employment, whether or not patentable or subject to
copyright protection and whether or not reduced to tangible form or reduced to
practice, during the period of my employment with the Company, or during the
six-month period next succeeding the termination of my employment with the
Company, whether or not made during my regular working hours, and whether or not
made on the Company’s premises, and whether or not disclosed by me to the
Company (hereinafter collectively referred to as “Inventions”), together with
all products or services which embody, emulate or employ such Invention or
Confidential Information, shall be the sole property of the Company, and all
copyrights, patents, patent rights, trademarks, service marks, logos, and
reproduction rights to, and other proprietary rights in, such Invention or
Confidential Information, whether or not patentable or copyrightable, shall
belong exclusively to the Company.

 

(c) I hereby assign, and, to the extent any such assignment cannot be made at
the present time, agree to assign, to the Company all my right, title and
interest throughout the world in and to all Inventions, and to anything tangible
which evidences, incorporates, constitutes, represents or records any such
Inventions. I agree that all such Inventions shall constitute works made for
hire under the copyright laws of the United States and hereby assign and, to the
extent any such assignment cannot be made at present, I hereby agree to assign
to the Company all copyrights, patents and other proprietary rights I may have
in any of such Inventions, together with the right to file for and/or own wholly
without restriction United States and foreign patents, trademark registration
and copyright registration and any patent, or trademark or copyright
registration issuing thereon.

 

6. Employee’s Obligation to Keep Records:

 

I shall make and maintain adequate and current written records of all Inventions
which by virtue of Section 5 are the sole property of the Company and shall
disclose same fully and in writing to the Company’s President or other duly
authorized officer immediately upon development of the same and at any time upon
request.

 

7. Employee’s Obligation to Cooperate:

 

10



--------------------------------------------------------------------------------

During and after the term of my employment by the Company, I shall execute,
acknowledge, seal and deliver all documents, including, without limitation, all
instruments of assignment, patent and copyright applications and supporting
documentation, and perform all acts, which the Company may request to secure its
rights hereunder and to carry out the intent of this Agreement. In furtherance
of my undertaking in the immediately preceding sentence, I specifically agree to
assist the Company, at the Company’s expense, in every proper way to obtain for
its sole benefit, in any and all countries, patents, copyrights or other legal
protection for all Confidential Information and Inventions, which by virtue of
Section 5 hereof are the sole property of the Company and for publications
pertaining to any of them. I shall be entitled to reasonable compensation for
any material amount of time spent by me in assisting the Company, under this
Section 7.

 

8. Exceptions to this Agreement:

 

Except as set forth below, I am subject to no contractual or other restriction
or obligation which will in any way limit my activities on behalf of the Company
or require me not to disclose any information or data to the Company. I further
represent and warrant that I do not claim rights in, or otherwise exclude from
this Agreement, any previous invention, discovery or other item of intellectual
property except the following:

 

(If none, please write “None”.) NONE

 

OR

 

See attached Schedule 8 (initial)            

 

Notwithstanding anything in this Agreement to the contrary, my assignment and
obligation to assign my rights in all inventions, discoveries or other items of
intellectual property shall not extend or apply to any invention that (i) I
developed entirely on my own time without using any Company equipment supplies,
facilities or trade secret information; (ii) does not relate to the Company’s
business or actual or reasonably anticipated research and development; (iii)
does not result from any work performed by me for the Company; (iv) is disclosed
by me in writing to the Company before I assert any rights in the same; and (v)
with respect to which the Company agrees that conditions (i) through (iv)
pertain and agrees to exclude from the application of this Agreement by jointly
executing with me a revision to the attached Schedule 8.

 

9. Termination of Employment:

 

If I cease to be employed by the Company for any reason, or at any other time
upon request of the Company, I shall return promptly any notebooks, computer
programs, specifications, drawings, designs, blueprints, reproductions,
sketches, notes, reports, proposals, business plans, manuals, or copies of any
of them, other documents or materials, tools, equipment, or other property
belonging to the Company or its customers.

 

If requested to do so by the Company, I agree to sign a Termination Certificate
in which I confirm that I have complied with the requirements of the preceding
paragraph and that I am

 

11



--------------------------------------------------------------------------------

aware that certain restrictions imposed upon me by this Agreement continue after
termination of my employment regardless of the manner of or reasons for such
termination. I understand, however, that my obligations under this Agreement
will continue even if I do not sign a Termination Certificate.

 

10. Miscellaneous Provisions:

 

(a) In the event that any provision of this Agreement shall be determined to be
unenforceable by any court of competent jurisdiction by reason of its extending
for too great a period of time or over too large a geographic area or over too
great a range of activities, it shall be interpreted to extend only over the
maximum period of time, geographic area or range of activities as to which it
may be enforceable. If, after application of the immediately preceding sentence,
any provision of this Agreement shall be determined to be invalid, illegal or
otherwise unenforceable by any court of competent jurisdiction, the validity,
legality and enforceability of the other provisions of this Agreement shall not
be affected thereby. Any invalid, illegal or unenforceable provision of this
Agreement shall be severable, and after any such severance, all other provisions
hereof shall remain in full force and effect.

 

(b) This Agreement constitutes the entire agreement and understanding between
the Company and me concerning the subject matter hereof. No modification,
amendment, termination or waiver of this Agreement or any of the provisions
herein contained shall be binding upon me or the Company unless made in writing
and signed by a duly authorized officer of the Company. Failure of the Company
to insist upon strict compliance with any of the terms, covenants or conditions
hereof shall not be deemed a waiver of such terms, covenants and conditions. In
the event of any inconsistency between this Agreement and any other contract
between the Company and me, the provisions of this Agreement shall prevail.

 

(c) This Agreement shall be binding upon me regardless of the duration of my
employment by the Company, the manner of or reasons for the termination of my
employment by the Company, or the amount of my salary or wages. My obligations
under this Agreement shall survive the termination of my employment by the
Company regardless of the manner of or reasons for such termination and
regardless of whether such termination constitutes a breach of any other
agreement I may have with the Company, and shall not in any way be modified,
altered or otherwise affected by such termination. My obligations under this
Agreement shall be binding upon my heirs, legal representatives, successors and
assigns, and the provisions of this Agreement shall inure to the benefit of and
be binding on the legal representatives, successors and assigns of the Company.

 

(d) I recognize and acknowledge that money damages alone would not adequately
compensate the Company for breach of any of my covenants, agreements or
obligations herein, and therefore I agree that in the event of the breach or
threatened breach of any such covenant, agreement or obligation, in addition to
all other remedies available to the Company, at law, in equity or otherwise, the
Company shall be entitled to injunctive relief compelling specific performance
of, or other compliance with, the terms hereof. All rights and remedies
hereunder are cumulative and are in addition to and not exclusive of any other
rights and remedies available, at law, in equity, by agreement or otherwise.

 

12



--------------------------------------------------------------------------------

(e) This Agreement shall be governed by, and construed and enforced in
accordance with, the substantive laws of The Commonwealth of Massachusetts
without regard to its principles of conflicts of laws, and shall be deemed to be
effective as of the first day of my employment by the Company. This Agreement is
executed under seal.

 

/s/ Anthony J. Mark

--------------------------------------------------------------------------------

Anthony J. Mark

 

Dated: July 25, 2003

 

13



--------------------------------------------------------------------------------

CENTRA SOFTWARE, INC.

 

EMPLOYEE’S INVENTION, NON-COMPETITION AND

NON-DISCLOSURE AGREEMENT

 

Schedule 8

 

Below sets forth all inventions, discoveries or other items of intellectual
property that, (i) I developed entirely on my own time without using any Company
equipment supplies, facilities or trade secret information; (ii) does not relate
to the Company’s business or actual or reasonably anticipated research and
development; and (iii) does not result from any work performed by me for the
Company:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

14